Citation Nr: 0940143	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  04-43 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
bradycardia. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his sister-in-law


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to 
October 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts. 

In June 2006, the Veteran and his sister-in-law testified at 
a hearing at the RO before a Veterans Law Judge (VLJ) of the 
Board, also commonly referred to as a Travel Board hearing.  
The VLJ that presided over that hearing is no longer employed 
by the Board.  The law requires the VLJ who conducted the 
hearing to participate in the decision on appeal.  38 C.F.R. 
§ 20.707 (2009).  Thus, in February 2008, the Board sent the 
Veteran a letter informing him of this and offering him 
another hearing before a VLJ.  As no response has been 
received to date, another hearing will not be scheduled.  38 
C.F.R. § 20.704(e).

In September 2006, the Board remanded this matter for 
additional development. After partially completing the 
requested actions, the RO continued the denial of the claim 
on appeal (as reflected in a September 2007 supplemental 
statement of the case (SSOC)), and returned this matter to 
the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's representative asserts, and the Board agrees 
that further action is necessary in this case, in accordance 
with the directives in the Board's September 2006 remand.  
See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of 
law, a remand by the Board confers on the Veteran the right 
to compliance with the remand orders).

In the September 2006 remand, the Board specifically 
requested a VA heart examination by a physician for the 
purpose of determining the approximate onset date, nature and 
etiology of bradycardia/bradyarrythmia present during the 
Veteran's May 2003 hospitalization, including any residuals 
thereof, that may currently be present. 

Following a review of the relevant medical evidence in the 
claims file, the history obtained from the Veteran, the heart 
examination, and any tests that are deemed necessary, the 
examiner was requested to opine: (i) whether it is at least 
as likely as not that the Veteran' s bradycardia/ 
bradyarrythmia caused or aggravated any heart disability; and 
(ii) whether it is at least as likely as not that the 
Veteran's bradycardia/bradyarrythmia is the proximate cause 
of carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or, an event not 
reasonably foreseeable.

In March 2007, the Veteran underwent a VA examination.  The 
VA examiner noted a review of the claims file, noting that 
the Veteran was an inpatient for treatment of posttraumatic 
stress disorder in May 2003 and that during that time he was 
treated with a Fentanyl patch.  The Veteran contends that 
treatment with a Fentanyl patch resulted in a significant 
bradycardia for which he was admitted to Cooley Dickenson 
Hospital.  The Board notes that a May 2003 Cooley Dickenson 
Hospital discharge summary includes an impression of severe 
bradyarrhythmia most likely secondary to Fentanyl patch which 
is noted to cause this as a side effect, on top of baseline 
beta-blockade.  The VA examiner concluded that the Veteran 
had well documented coronary artery disease.  He also had an 
episode of bradycardia while on Fentanyl patch. His also, 
subsequent, development of bradycardia requiring pacemaker 
insertion.  However, the VA examiner stated that he was 
insufficiently versatile professionally to make a medical 
opinion regarding the relationship of the bradycardia while 
on Fentanyl patch and subsequent need of a pacemaker.

Then, in a March 2007 opinion, V.S. M.D., a VA staff 
cardiologist, indicated that the opinion he was providing was 
whether the cause of the Veteran's myocardial infarction in 
April 2005 was related to the use of a Fentanyl patch in May 
2003.  While Dr. V.S. clearly opined that it was unlikely 
that Fentanyl played any role in the Veteran's 2005 heart 
attack, he did not provide the requested opinion as to the 
relationship between the Fentanyl patch and the Veteran's 
subsequent bradycardia.  He only provided a general statement 
that Fentanyl is known to cause bradycardia, but was not 
specific to the Veteran's case, nor to the questions posed by 
the Board as to whether the proximate cause of any additional 
disability from the Fentanyl patch (i.e. bradycardia and or 
bradyarrhythmia) was the result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination; 
or, an event not reasonably foreseeable.

Therefore, the Board finds that the claims file should be 
returned to Dr. V.S for a supplemental opinion to the 
previous inquiries, or if unavailable, a new VA cardiologist.  
In this regard, the Board emphasizes that it cannot exercise 
its own independent judgment on medical matters.  See Colvin 
v. Derwinski¸ 1 Vet. App. 171, 173 (1991).  The RO should 
only arrange for the Veteran to undergo further examination 
if Dr. V.S. is not available, or cannot provide the requested 
opinion without first examining the Veteran.

Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO/AMC should obtain a 
supplemental opinion from Dr. V.S., who 
provided the March 2007 VA opinion, or if 
not available, another VA cardiologist, 
as to whether it is at least as likely as 
not (i.e. a 50 percent or greater 
probability) that VA medical treatment in 
May 2003 was (a) erroneous and, (b) 
resulted in additional disability, with 
consideration given to the Veteran's 
contention's (and the May 2003 Cooley 
Hospital Discharge Summary's impression) 
that the Fentanyl patch caused 
bradycardia and/or bradyarrhythmia and 
subsequent need for a pacemaker.  If the 
Veteran did suffer an additional 
disability, please identify the 
additional disability incurred.
The VA physician should also opine 
whether the proximate cause of any such 
additional disability was (a) 
carelessness, negligence, lack of proper 
skill, error in judgment, or similar 
instance of fault on the part of the VA 
during the surgical treatment, (b) an 
event not reasonably foreseeable, or (c) 
neither a or b.

The examiner should set forth all 
examination findings, together with the 
complete rationale for all conclusions 
reached.

2.  Thereafter, the RO/AMC should 
readjudicate the Veteran's claim for 
benefits pursuant to § 1151 for 
bradycardia.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided 
with a SSOC. An appropriate period of 
time should be allowed for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


